Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1. The following is an examiner’s statement of reasons for allowance: the prior-art, the prior-art, Huang (US PGPub 20160189535), in view of Li (US PGPub 20160065682), in view of Maclsaac (US PGPub 20050240780), and further in view of Rhodes (US PGPub 20020172157) failed to disclose: a method comprising: acquiring, by an active update node, update information from a server, the active update node being an end node determined to be capable of connecting with the server for a certain period of time; sending, by the active update node, the update information to a passive update node through a local network, the passive update node being an end node including an input/output interface and a network interface configured to access Internet, and determined to be not capable of connecting with the server for the certain period of time; determining that a number of end nodes that have completed an update exceeds a preset threshold; and changing a mode of sending the update information from broadcasting to unicasting, wherein changing the mode of sending the update information from broadcasting to unicasting causes the end nodes that have completed the update to send the update information to one or more end nodes that have not completed the update through the local network, as recited by the independent claim 1.

Regarding Claim 1, the closest prior-art found, Huang, Li, Maclsaac and Rhodes discloses of a method comprising: acquiring, by an active update node, update information from a server, the active update node being an end node determined to be capable of connecting with the server for a certain period of time; sending, by the active update node, the update information to a passive update node through a local network, the passive update node being an end node including an input/output interface and a network interface configured to access Internet, and determined to be 
However, the prior art, Huang, Li, Maclsaac and Rhodes failed to disclose the following allowable subject matter such as “changing a mode of sending the update information from broadcasting to unicasting, wherein changing the mode of sending the update information from broadcasting to unicasting causes the end nodes that have completed the update to send the update information to one or more end nodes that have not completed the update through the local network after determining that a number of end nodes that have completed an update exceeds a preset threshold” 
Claim 15 is the system claim, similar to the claim 1, and claim 20 is the product claim, similar to the claim 1. Therefore, claims 1-10, 12-18 and 20 are allowed while claims 11 and 19 are canceled.

2. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone 






/JAE U JEON/Primary Examiner, Art Unit 2193